Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 7-9, drawn to a phosphinothricin dehydrogenase obtained by mutating a phosphinothricin dehydrogenase with the amino acid sequence of SEQ ID NO: 2 at one of the following sites: 1) E263D-K134R-H96A-R290V; (2) E263D-K134R-H96A; (3) E263D-K134R; (4) E263D; (5) E263N; (6) E263C; (7) E263G, and methods of preparing L-phosphinothricin using the phosphinothricin dehydrogenase mutant, classified in C12N9/0016.
II. Claim 10, drawn to a machine learning gene mining method, comprising the following steps: Page 4New Patent ApplicationAttorney Docket: P76185US0 Preliminary Amendment(1) establishment of decision tree: randomly selecting sequences from a gene bank, and with regard to the configuration of a machine learning kit scikit-learn, adopting random forest, with n_estimator parameter set as 1000 and the remaining parameters as default values: randomly selecting 10 samples with replacement, and training one decision tree by using the selected 10 samples as the samples at a root node of the decision tree; (2) setting features, including: (a) protein size: candidate proteins are 300-500 amino acids in length, (b) necessary characteristic sequences at both ends of phosphinothricin dehydrogenase: a first segment is GGGKGG, and a second segment is one of VVTG, FVTG, VLTG, VFTG, FITG, FFTG, VVFG, FVFTG, VLFG, VFFG, FLFG, and FFFG; (3) decision tree splitting: when each sample has the features of the step (2), when a node of the decision tree needs to be split, one feature is randomly selected from the features, and each node in the decision tree forming process is split according to the step (2) until the node can no longer be split; (4) establishing decision trees according to the steps (1) to (3) to form a random forest, putting genes in the gene bank into the random forest so as to be judged and classified by each decision tree in the random forest respectively, and selecting a tree with the largest number of genes; and (5) performing amino acid sequence alignment on genes in the tree with the largest number of genes in the step 4 against a known phosphinothricin dehydrogenase, and selecting a gene with the highest sequence similarity as a screened phosphinothricin dehydrogenase gene, classified in G16B 30/10.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method of claim 10 (Invention II) is not strictly a method of producing the phosphinothricin dehydrogenase mutant of claim 1 (Invention I) since claim 10 does not recite 1) the actual production of any phosphinothricin dehydrogenase; or 2) that the machine learning method of claim 10 produces the amino acid sequence for a phosphinothricin dehydrogenase mutant embodiment of claim 1. Regardless, a phosphinothricin dehydrogenase mutant having the features of claim 1 (Invention I) can be made by expressing an encoding nucleic acid in an appropriate host cell (as recited in claim 3) without the performance of any of the method step of claim 10 (Invention II), which is a material different process from Invention II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different
Classification;
(b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species of site of mutation as recited in claim 1: Applicant is required to elect one mutation or combination of mutations selected from 1) E263N; 2) E263C; 3) E263G; and 4) E263D-K134R-H96A-R290V.
Species of coenzyme circulation system or additional dehydrogenase as recited in claims 4, 5, 8 and 9: Applicant is required to elect one circulation system or additional dehydrogenase selected from (1) a formate dehydrogenase coenzyme circulation system comprising a formate dehydrogenase, a formate and a coenzyme; (2) a glucose dehydrogenase coenzyme circulation system comprising a glucose dehydrogenase, glucose and a coenzyme; and (3) an alcohol dehydrogenase coenzyme circulation system comprising an alcohol dehydrogenase, isopropanol and a coenzyme.  Claims 4-5 are subject to withdrawal unless a glucose dehydrogenase coenzyme circulation system is elected.  
Species of second segment as recited in claim 10: Applicant is required to elect one species of second segment selected from VVTG, FVTG, VLTG, VFTG, FITG, FFTG, VVFG, FVFTG, VLFG, VFFG, FLFG, and FFFG.

The species are independent or distinct because the claims to the different species recite mutually exclusive characteristic of such species including mutually exclusive enzyme activity and structure of a phosphinothricin dehydrogenase. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 7 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their different
Classification (alcohol dehydrogenase classified in C12N 9/0006; formate dehydrogenase classified in C12N 9/0093);
(b) the species have acquired a separate status in the art due to their recognized
divergent subject matter; and
(c) the species require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) for each species of alcohol/glucose/formate dehydrogenase, differing positions of mutation and required second segment species of a phosphinothricin dehydrogenase. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652